Exhibit 10.25(ii)

 

 

[g284631kpi001.jpg]

 

 

 

Nalco Company

May 2, 2011

1601 West Diehl Road

 

Naperville, IL 60563-1198

 

www.nalco.com

 

Mr. Steve Taylor

 

Dear Steve:

 

We have made an administrative modification to your January 1, 2011 Severance
Agreement that will expand the length of time you will be eligible for benefits
coverage. Your current agreement states that you will receive three months of
medical and dental benefits continuation. However, as an officer of the Company,
your eligibility has been extended to eighteen months of benefits continuation.
The modified statement, which overrides section (d) on page 3 of your January 1,
2011 Severance Agreement, is shown below:

 

(d)                                 Except as otherwise indicated herein,
Executive shall receive any other benefits he is otherwise eligible for under
other plans or programs of the Company in accordance with their terms. Executive
shall have the right to continue medical and/or dental benefits for a period of
eighteen months following the Termination Date at the active employee rate.

 

Please retain this information for future reference. A copy will also be placed
in your Human Resources file. Please let me know if you have questions or would
like additional information.

 

Sincerely,

 

 

/s/ Laurie Marsh

 

/s/ Stephen Landsman

Laurie Marsh

 

Stephen Landsman

Vice President, Human Resources

 

Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------